DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 7/15/2021.
Claims 1-2, 5-7, and 19-20 are amended.
Claims 4, 10, 12-13, and 15-18 are cancelled.
Claim 21 is newly added. 
Claims 1-3, 5-9, 11, 14, and 19-21 are pending.
The Examiner withdraws the objection to claim 15 for minor informalities due to Applicant’s amendment filed 7/15/2021.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 7/15/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Objections
Claims 5 and 19 are objected to because of the following informalities: 
Regarding claim 5, the claim limitation “there is light pipe” should be changed to –there is a light pipe--. 
Regarding claim 19, the claim limitation “air outlet;;” should be changed to –air outlet;--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US 2015/0013699).
Regarding claims 1 and 21, Ellis discloses a vaporizer for use with a water pipe for hookah, wherein the vaporizer is in the form of an adapter (abstract) comprising:
the vaporizer (10; see Fig. 4) including a power connector (64; equivalent to a power source);
a water pipe (82; Fig. 4) including an open top (87) which allows a user to inhale smoke (paragraph 32; equivalent to an air outlet), wherein water is deposited into the water pipe to a level (81; Paragraph 30);
a cup member (18; equivalent to a vaporization cartridge) for supporting a pre-determined amount of a botanical substance (Paragraph 15; equivalent to a vaporizable material); and
a hollow tubular portion (30) including an upper part (24; equivalent to a receptacle) which receives the cup member (see Fig. 1; the shaft 76 of the cup member is located inside the upper part), the vaporizer including a side bend (42; equivalent to an outlet opening and downward angled component) inserted into a receiver (80; equivalent to a downstem), the receiver is a separate part than the open top (see Fig. 4) and is positioned below the open top (see Fig. 4), the open top is accessible when the adapter is inserted into the downstem (see Fig. 4), wherein a user causes a heating rod to heat and transmit heat to the cup member to vaporize the botanical substance thereby releasing smoke (paragraph 31) which is directed through the side bend into a water pipe and through the open top 
Regarding the claim limitations “wherein a fluid is pourable into the water pipe from the top opening,” “wherein the vaporization cartridge is replaceable while the adapter is inserted into the downstem of the water pipe,” and “an air inlet at a second opening to allow passage of outside air into the adapter for air to mix” these limitations have been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the vaporizer of Ellis is the same as instantly claimed, it is capable of being operated with identically claimed characteristics. First, the open top is capable of being used to pour water into the water pipe since it is big enough for a user to inhale smoke through. Second, since the cup member is separable from the heating rod, and the stem is separable from the flask, the cup member is capable of being removed from the stem while the stem is connected to the water pipe. Lastly, air is capable of entering through the access opening since the access opening is big enough to load botanical substance into the bowl.

    PNG
    media_image1.png
    908
    501
    media_image1.png
    Greyscale

Regarding claim 2, Ellis discloses the cup member includes a top bowl portion (74; equivalent to a reservoir) sufficient to receive a pre-determined quantity of vaporizable substance (paragraph 26), and 
Regarding claim 11, Ellis discloses the vaporizable substance may be a tobacco leaf extract (paragraph 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2015/0013699) as applied to claim 2 above, and further in view of Bahbah et al. (WO 2016010864).
Regarding claim 3, Ellis discloses the vaporization system as discussed above with respect to claim 2. Ellis further discloses the access opening (21; equivalent to the air inlet) is located on the vapor collection member (20; equivalent to a light pipe) having a cylindrical configuration (Fig. 3; Paragraph 22). 
However, Ellis is silent as to one or more breath activated sensors positioned inward of the air inlet through a channel on the light pipe of the adapter configured to send a signal to a microprocessor, the one or more breath activated sensors pulsing on and off at predetermined intervals to measure any 
Bahbah teaches an electronic hookah bowl (abstract) comprising a control circuit board (64), an air-flow sensor circuit and an LED control circuit (Paragraph 35), an airflow sensor (77) located in any suitable location along the air-flow path (Paragraph 35) the airflow path including the bottom portion (36; see Fig. 7-8), and operating LEDS (76) located  in any suitable part of the housing including the bottom portion (36; Paragraph 38) such that when air flows across the air-flow sensor, the sensor sends a signal to the control circuit board (Paragraph 35) and then program the LEDS in response to the signal generated by the airflow sensors to control lighting of the LEDs (Paragraph 39-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an airflow sensor, a control circuit board, LEDs configured to turn on when the airflow sensor detects an inhalation as in Bahbah to the electronic vaporizer of Ellis in order to obtain the predictable result of lighting up the LEDs in a desired manner in response to the air flow being detected (Bahbah; Paragraph 40). Moreover, it would have been obvious to said skilled artisan to modify the location of the airflow sensor and LEDs to be located in/on vapor collection member Ellis because (a) Bahbah suggests the airflow sensor and LED circuit can be located in any suitable location along the airflow path and housing respectively and (b) such a modification involves a rearrangement of parts which would not have modified the operation of the device. See MPEP 2144(VI)(C). 
Regarding the claim limitation “the one or more breath activated sensors pulsing on and off at predetermined intervals to measure any change from the air inlet and provide direct measurement of the change in the pressure,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the 
Regarding claim 5, modified Ellis discloses the cylindrical vapor collection member (20; Fig. 3) with the LED positioned thereon (see rejection of claim 3 above), and an access opening (21; equivalent to an opening at an end).
Regarding the claim limitation “the light pipe having an opening at an end to wallow passage of the outside air into the adapter for outside air to mix,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A
 claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the cylindrical vapor collection member with the access opening is structurally the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics.
However, Ellis is silent as to the adapter having a wing shaped body with a lateral edge having a first end and second end wherein the first end and the second end are connected to a curve that extends outward from the lateral edge along a horizontal axis wherein at the center of the curve there is the light pipe. 
The instant specification describes that the housing of the adapter may be in the form of a rocket shape (Paragraph 24; see Fig. 3) and that the shape is non-limiting and many different shapes may be used (paragraph 24). 
It would have been obvious to one of ordinary skill in the art to have modified the vaporizer of modified Ellis to have a wing shape because such a modification involves a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV). Moreover, such a modification relates to ornamentation of the vaporizer as opposed to affecting the mechanical function of the vaporizer. See MPEP 2144.04(I).
Regarding claim 6¸modified Ellis further discloses the vaporizer having a side bend (42; see Fig. 1; equivalent to a downward angled component) extending down form the central opening (40) having a wing shape (as modified above in claim 5), the side bend is a separate component from the cylindrical 
Regarding the claim limitation “prevent vaporized substances from escaping unless they have passed through the water pipe,” the instant specification describes that the adapter is configured to act as a seal with the upper distal end of the downstem to prevent vaporized substances from escaping unless they have been filtered through the water, the outlet tapered to fit in tapered glass standards of 10 mm, 14 mm, 18 mm downstems (Paragraph 6). Similarly, Ellis’ connection member is also tapered (see Fig. 1) with an adapter (78) being a 14 mm or 18 mm adapter mounted between the connection member and receiver (Paragraph 27). Therefore, since modified Ellis’ adapter is structurally the same as instantly described, it is capable of being operated with similar if not identical claimed characteristics. See MPEP 2114. 
Regarding claim 8, modified Ellis discloses the elongated heating rod (16) has a power connector (64; equivalent to a wired connection to the power source) which is fitted to extend through the tubular portion (30; Paragraph 24), the power connector has a plug engageable with a transformer to heat the heating element (paragraph 24) thereby vaporizing the botanical substance (Paragraph 31). 
Regarding the claim limitation “power a circuit” one of ordinary skill in the art would appreciate that there is an electrical circuit between the heating rod (62) and the power connector (64). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2015/0013699) as applied to claim 1 above, and further in view of Kane (US 10321714). 
Regarding claim 7, Ellis discloses the vaporization system as discussed above with respect to claim 1, wherein the cup member (18; equivalent to the vaporization cartridge) is inserted into the upper part (24) of the tubular portion (30; equivalent to the receptacle). 
However, Ellis is silent as to the receptacle is a threaded female receptacle wherein the vaporization cartridge is configured to be secured inside of the threaded female receptacle. 
Kane teaches a water cooled vaporizing system (title) comprising a heating assembly (58) including vaporizing chamber (58A, B) for handling herbal, oils and or concentrates of selected material (Column 4, lines 59-65) and a coupling section (64) including threads (68; see Fig. 5) removable coupled to the heating assembly to the upper case  (Column 5, lines 1-5). 
. 
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2015/0013699) in view of Kane (US 10321714) as applied to claim 7 above, and further in view of Bishara (US 2016/0249677) and Gillis (US 9877521).
Regarding claim 9, modified Ellis discloses the vaporization system as discussed above with respect to claim 7, wherein the power source is a wired power source (Paragraph 24). 
However, Ellis is silent as to wherein the power source is a 3.7 volt battery.
	Bishara discloses an electric heater for hookah (title) wherein the invention uses a cord and plug assembly (252; Fig. 3), and suggests using electrical storage devices such as a battery as an alternative (Paragraph 73). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wired power source of Ellis for the battery of Bishara because a wired power source and battery are equivalents known for the same purpose of powering an electric heating element (Bishara; Paragraph 73). 
Gillis teaches a vaporizer assembly (abstract) comprising a battery (204) and a voltage control unit (200) applies a specific voltage to the terminals of the heating element (600) wherein a higher voltage allows the heating element to heat up faster and reach a higher vaporizing temperature within a predetermined timer period (Column 7, lines 20-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed added a voltage control unit as in Gillis to the control module of Liu in order to choose a voltage of the heating element which allows a user to affect the rate of active ingredients formed (Gillis; Column 7, line 40-50). Furthermore, it would have been obvious to said skilled artisan to have changed the voltage of the battery to obtain various amounts of maximum voltages used by the voltage control unit thereby obtaining various heating rates because it has been held that 
Regarding claim 14, modified Ellis is silent as to the adapter is configured to be charged by a USB outlet.
Gillis further teaches a battery charging port (21) electrically coupled to a rechargeable battery (204), the charging port being a USB charger (Column 8, lines 26-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a USB charging port as in Gillis to the battery assembly of modified Ellis in order to recharge the battery (Gillis; Column 8, lines 26-37). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2015/0013699) in view of Bahbah et al. (WO 2016010864).
Regarding claim 19, Ellis discloses a vaporizer for use with a water pipe for hookah, wherein the vaporizer is in the form of an adapter (abstract) comprising:
the vaporizer (10; see Fig. 4) including a power connector (64; equivalent to a power source);
a water pipe (82; Fig. 4) including an open top (87) which allows a user to inhale smoke (paragraph 32; equivalent to an air outlet), wherein water is deposited into the water pipe to a level (81; Paragraph 30);
a cup member (18; equivalent to a vaporization cartridge) including a top bowl portion (74; equivalent to a reservoir) for supporting a pre-determined amount of a botanical substance (Paragraph 15; equivalent to a vaporizable material) and a shaft (76) fitted to a heating rod (62; equivalent to an atomizer); and
a hollow tubular portion (30) including an upper part (24; equivalent to a receptacle) which receives the cup member (see Fig. 1; the shaft 76 of the cup member is located inside the upper part), the vaporizer including a side bend (42; equivalent to an outlet opening) inserted into a receiver (80; equivalent to a downstem), wherein the vaporizer is positioned below the open top (see Fig. 4), the open top is accessible when the adapter is inserted into the downstem (see Fig. 4), wherein a user causes a heating rod to heat and transmit heat to the cup member to vaporize the botanical substance thereby releasing smoke (paragraph 31) which is directed through the side bend into a water pipe and through the 
Regarding the claim limitations “wherein a fluid is pourable into the water pipe from the top opening,” “wherein the housing is shaped such that the vaporization cartridge is replaceable while the adapter is inserted into the downstem of the water pipe,” and “an air inlet at a second opening positionable away from the water pipe to allow passage of outside air into the adapter wherein the outside air mixes in” these limitations have been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the vaporizer of Ellis is the same as instantly claimed, it is capable of being operated with identically claimed characteristics. First, the open top is capable of being used to pour water into the water pipe since it is big enough for a user to inhale smoke through. Second, since the cup member is separable from the heating rod, and the stem is separable from the flask, the cup member is capable of being removed from the stem while the stem is connected to the water pipe. Lastly, air is capable of entering through the access opening since the access opening is big enough to load botanical substance into the bowl.
However, Ellis is silent as to one or more breath activated sensors positioned inward of the air inlet configured to determine a change in pressure and send a signal to a microprocessor, the microprocessor configured to provide electrical current to the atomizer of the vaporization cartridge to heat a vaporizable material in the reservoir in response to the signal. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a control circuit board configured to turn on a heating element and LEDs configured to turn on when the airflow sensor detects an inhalation as in Bahbah to vaporizer of Ellis in order to obtain the predictable result of lighting up the LEDs in a desired manner in response to the air flow being detected (Bahbah; Paragraph 40) and powering the heating elements during an inhalation (Bahbah; Paragraph 41). Moreover, it would have been obvious to said skilled artisan to modify the location of the airflow sensor and LEDs to be located in/on the vapor collection member of Ellis because (a) Bahbah suggests the airflow sensor and LED circuit can be located in any suitable location along the airflow path and housing respectively and (b) such a modification involves a rearrangement of parts which would not have modified the operation of the device. See MPEP 2144(VI)(C). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2015/0013699) in view of Bahbah et al. (WO 2016010864) as applied to claim 19 above, and further in view of Bishara (US 2016/0249677).
Regarding claim 20, modified Ellis discloses the vaporization system as discussed above with respect to claim 19 wherein the upper part (24) receives the cup member (18) (see Fig. 1; interpreted as a female receptacle), the elongated heating rod (16) has a power connector (64; equivalent to a wired connection to the power source) which is fitted to extend through the tubular portion (30; Paragraph 24) the power connector has a plug engageable with a transformer to heat the heating element (paragraph 24) thereby vaporizing the botanical substance (Paragraph 31). 

However, modified Ellis is silent as to the adapter is wired to a battery configured to power the circuit and the atomizer.
	Bishara discloses an electric heater for hookah (title) wherein the invention uses a cord and plug assembly (252; Fig. 3), and suggests using electrical storage devices such as a battery as an alternative (Paragraph 73). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wired power source of Ellis for the battery of Bishara because a wired power source and battery are equivalents known for the same purpose of powering an electric heating element (Bishara; Paragraph 73). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747    

/Michael J Felton/Primary Examiner, Art Unit 1747